Winslow, J.
As appears by the statement of facts, these cases are companion cases to the immediately preceding case, and involve that part of the same general right of way which lies in Ozaukee' county immediately north of the disputed right of way in Milwaukee county. The controlling facts as to priority of location are substantially the same as in the *345previous case, and bence the decision must follow tbe decision in that ease. It was found by the court in the present cases that the Milwaukee Light, Heat & Traction Company did not make its survey with due diligence nor in good faith, and that the final location of its route January 16, 1906, was not made in good faith for the purpose of building a road, but for the purpose of preventing the Milwaukee-Northern Railway Company from building a rival line. Whether the finding of lack of good faith in the location of its line is justified by the evidence we find it unnecessary to determine. In any event there was sufficient evidence to justify the conclusion that there was no definite intention in good faith to construct a line prior to the resolution of January 16th, and, as the Milwaukee-Northern Railway Company had previously made a completed location over the disputed strip, it had acquired priority of right.
By the Court. — Order affirmed in each case.
TimliN, J., took no part.